BOYD, Justice,
concurring and dissenting.
I concur with Justice Poff and the suggested disposition made by him of appellants’ first point of error. I respectfully differ, however, with his suggested disposition of appellants’ second point, and, for reasons hereinafter set out concur with Justice Dodson that appellants’ second point should be sustained.
Initially, I agree with Justice Poff’s suggested overruling of that portion of the second point challenging the decision of the commissioners court to eliminate the third investigator’s position. For reasons which I will later discuss, I believe the applicable test is whether the commissioners court abused its discretion in that it acted arbitrarily, capriciously, and without regard to any guiding rules and principles. The record leading to the decision as to the necessity for a third investigator is set out in some detail in Justice Poff’s discussion. That record does not show an abuse of discretion on the part of the commissioners court in making its decision.
In his discussion with regard to the reduction of the district attorney supplement, Justice Poff correctly notes that there is no mandatory statutory duty requiring a county to pay a supplement to its prosecutor, and the decision whether to make a supplemental payment to a prosecutor is wholly discretionary on the county’s part. I also agree with his conclusion that the commissioners court is not powerless to make a new determination of the proper salary supplement to be paid to the criminal district attorney each year during the annual budget preparation.
I also agree with Justice Poff’s conclusion that a commissioners court may properly exercise its discretion to eliminate or reduce the amount of a supplement paid to a district attorney. However, I do respectfully differ with his evident limitation of that discretion by placing emphasis on the fact that a supplement has been paid in the past. Implicitly, if not explicitly, the effect of that emphasis is to suggest that once the amount of a supplement has been set, a commissioners court’s discretion is more limited than it was originally.
This suggested limitation is highlighted by Justice Poff’s suggestion that if there had been a budgetary crisis and corresponding across-the-board salary cuts, the reduction would have been justified. That *930suggestion ignores the fact that the district attorney’s office is unique. Thus, I believe the commissioners court is entitled to consider the particular circumstances pertaining to that office in exercising its discretion in the granting, withholding, or reduction of a supplement each year it considers the county’s upcoming budget. Indeed, the distinctiveness of a district attorney in fact was recognized by the legislature in its passage of the special statute dealing with the payment of salary supplements to district attorneys.
Justice Poff correctly recognizes in the matter of the formulation of its annual budget, a commissioners court acts as part of the legislative branch of state government. It is so well established as not to require the citation of relevant authority that the doctrine of separation of powers is alive and well in this state. The general rule is that a court may not invade the legislative field. Brazos River Authority v. City of Graham, 163 Tex. 167, 354 S.W.2d 99, 109 (1961). When the legislative branch acts upon a matter within its peculiar jurisdiction in a manner not prohibited by the Constitution, its actions are binding upon the courts. Castillo v. Canales, 141 Tex. 479, 174 S.W.2d 251, 252 (1943). In such a matter, the judiciary is under legal restraint from substituting its judgment for that of the legislative branch, and, so long as a decision of the legislative branch rests on the exercise of discretion, courts may not review or determine the wisdom of the legislative decision. Wolf v. Young, 277 S.W.2d 744, 747 (Tex.Civ.App. — San Antonio 1955, writ ref’d n.r.e.).
Indeed, in Zoning Bd. of Adjustment v. Graham, 664 S.W.2d 430 (Tex.App.— Amarillo 1983, no writ), this court cautioned that the judicial branch should always exercise caution in restraining the legislature or legislative branches in the performance of their governmental duties. Id. at 436. Moreover, it is established that in the exercise of its supervisory control, the district court may not substitute its discretion for that of the commissioners court and should only intervene to enjoin acts of that court that are either illegal, arbitrary or capricious. Stovall v. Shivers, 129 Tex. 256, 103 S.W.2d 363, 366 (Tex.Comm’n App.1937, opinion adopted); Commissioner Court v. Ross, 809 S.W.2d 754, 757 (Tex.App. — Tyler 1991, no writ); Bomer v. Ector County Com’rs Court, 676 S.W.2d 662, 665 (Tex.App. — El Paso 1984, writ ref’d n.r.e.).
In determining whether the commissioners court acted arbitrarily and capriciously and thereby abused its discretion in its actions challenged in this appeal, I believe the test for determining abuse of trial court discretion suggested in Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238 (Tex.1985), cert. denied, 476 U.S. 1159, 106 S.Ct. 2279, 90 L.Ed.2d 721 (1986) is analogous and applicable. As stated by the Supreme Court, that test is not whether, in the opinion of the reviewing court, the facts presented an appropriate case for the trial court’s action. It is, rather, a question of whether the court acted without reference to any guiding rules and principles, i.e., arbitrarily or .unreasonably. Id. at 241-42. The Court also cautioned that the mere fact that a trial judge might decide a matter within his discretionary authority differently from an appellate judge in a similar circumstance does not demonstrate that an abuse of discretion has occurred. Id.
The reasons advanced by appellants for their action have been stated in Justice Poff’s opinion and do not need to be reiterated here. The fact that this court might have made a different decision on the matter does not demonstrate that those reasons were not sufficient to justify the action of the commissioners court. Suffice it to say, I do not agree that the record before us, by which we are bound, demonstrates the commissioners court acted without regard to guiding rules or principles, and thereby abused its discretion. Having made the determination that the commissioners court acted within its discretion, this court has no right to consider the wisdom of that discretionary action.
Accordingly, I join with Justice Poff in overruling appellants’ first point, and join with Justice Dodson in sustaining appellants’ second point. The action of the trial *931court should be reversed, the temporary injunction dissolved, and the cause remanded to the trial court.